The Family Court properly denied the petitioner’s application on the ground that he failed to demonstrate "good cause” as required by Domestic Relations Law § 114. The reason proffered by the petitioner in his initial application to the Family Court, i.e., he wanted it for his "files”, was patently insufficient. The medical and psychological grounds proffered by the petitioner are presented for the first time on appeal and are therefore not properly before this Court. In any event, they are insufficient because they have not been credibly substantiated by affidavits from health professional experts (see generally, Matter of Linda F. M., 52 NY2d 236, 240; Matter of Wilson, 153 AD2d 748; Matter of Chattman v Bennett, 57 AD2d 618). Balletta, J. P., Thompson, Pizzuto and Altman, JJ., concur.